Citation Nr: 1145577	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bursitis of the left shoulder, prior to July 21, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for bursitis of the left shoulder, from July 21, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claims for service connection for left shoulder bursitis and PTSD.  A 10 percent evaluation was assigned for each disability, effective September 29, 2006, the day following the Veteran's discharge from service.  Based on the receipt of additional evidence, the RO assigned a 20 percent evaluation for the left shoulder disability, effective July 21, 2009.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the Veteran continues to seek a higher rating for his left shoulder bursitis, the Board will consider it.

The issue of entitlement to service connection for a dental disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 21, 2009, the Veteran's left shoulder bursitis was manifested by pain.  He was able to extend the arm above shoulder level.

2.  From July 21, 2009, bursitis of the left shoulder is manifested by limitation of motion.  The Veteran can extend the arm at least to shoulder level.

3.  The Veteran's PTSD is manifested by symptoms, including nightmares and moderate memory impairment, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for left shoulder bursitis, prior to July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for left shoulder bursitis, from July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated January 2007, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  In addition, the letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial awards of service connection for bursitis of the left shoulder and for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the January 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below. 

The statement of the case issued in September 2008 provided the Veteran with the relevant diagnostic codes for rating his service-connected disabilities at issue, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for bursitis of the left shoulder and PTSD.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes VA outpatient treatment records and examination reports.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

	A.  Bursitis of the left shoulder 

Bursitis will be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

The record reflects that the Veteran is right-handed.

A 30 percent evaluation may be assigned for range of motion of the arm of the minor extremity limited to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  38 U.S.C.A. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board notes the upper extremities were evaluated as normal on a military Medical Board examination in 2006.  

The Veteran was initially examined by the VA for his left shoulder in March 2007.  He reported a partial dislocation of the left shoulder and complained of chronic pain.  He related he experienced increased pain with any type of activity.  He also noted generalized fatigue and stiffness.  He did not report locking.  On examination, there was tenderness particularly to the anterior and posterior bursa aspects.  Some tenderness was noted with pulling the shoulder directly downward.  There was no atrophy.  The Veteran was able to extend the shoulder to 180 degrees, and forward flexion and abduction were from 90 to 180 degrees.  Adduction was from 0-50 degrees, and internal and external rotation were from 0-60 degrees.  Repetition times five was performed, and the Veteran complained of some increased problems from the third to fifth attempts.  X-rays of the left shoulder revealed no acute process.  The diagnosis was chronic bursitis of the left shoulder.

Magnetic resonance imaging of the left shoulder was performed on February 3, 2009.  The clinical history noted the Veteran had some myofascial tenderness by palpation on the supraspinatus muscle.  He had a tender spot in that area.  The magnetic resonance imaging revealed a possible partial tear of the supraspinatus muscle tendon.  Later that month, the Veteran related that any work made him feel more pain.  He also indicated his early morning pain was worse and that his shoulder was stiff.  On examination, there was limitation of motion of the left shoulder.  The Veteran complained of pain on external rotation.  He denied having any recurrent dislocations in June 2009.  His pain was anterolateral, and was worse with reaching behind his back, lifting or with overhead activities.  He had no sensations of instability.  Given the lack of acuity of symptoms and the lack of instability, the examiner indicated he would recommend a six-week course of therapy with a focused rotator cuff strengthening program.

The Veteran was seen in the orthopedic surgery clinic on July 21, 2009.  He reported he attended therapy two times a week for two weeks, and had been doing a home exercise program as instructed.  He felt he had made some progress, but still had some pain with over doing it.  An examination demonstrated forward elevation of the left shoulder was to 150 degrees; abduction was to approximately 120 degrees, and external rotation was within normal limits.  All movements were without pain.  It was noted the Veteran had reported some improvement in his left shoulder pain and felt he might get more with further therapy.  He was to continue the home exercise program.  

The Veteran was again examined by the VA for his left shoulder condition in October 2009.  He complained of stiffness and pain when first arising in the morning.  He stated the shoulder was a little better with light activity and worse with any type of lifting or use greater than horizontal or 90 degrees above his head.  He also related it was worse if he slept on that side of his body or on the left shoulder.  He also complained of a pulling sensation or instability sensation when lifting or holding about 20 pounds.  He denied any locking.  The Veteran denied any flare-ups.  On palpation, the Veteran complained of some tenderness to the anterior and lateral aspects of the shoulder.  He exhibited facial grimacing and guarding with any type of palpation.  No decreased strength was noted when not using the shoulder.  There was about a 25 percent decrease in strength in the left shoulder compared to the right, but no atrophy was noted.  The examiner was unable to stimulate any instability by pulling the humerus directly downward.  

Forward flexion was from 0-150 degrees, repeated three times without change.  The Veteran did complain of pain in the last 20 degrees of elevation with facial grimacing and guarding.  Abduction was 0-110 on the first attempt, 0-100 on the second attempt and 0-90 on the third attempt.  The limitation was secondary to pain.  Adduction was from 0-50 degrees without problems.  Internal rotation was from 0-45 degrees secondary to pain, and external rotation was from 0-90 degrees without problems.  Each range of motion was performed three times.  No instability was noted at this time.  The diagnosis was chronic bursitis of the left shoulder.  

The initial question is whether a rating in excess of 10 percent is warranted prior to July 21, 2009.  As noted above, in order to assign a 20 percent evaluation for left shoulder bursitis, the evidence must establish that motion of the arm is limited to the shoulder level.  The Board observes that the examination in service in 2006 failed to show any abnormality of the left shoulder.  Similarly, the March 2007 VA examination revealed forward flexion of the left shoulder was from 90 to 180 degrees.  VA outpatient treatment records disclose that in June 2009, forward extension was normal.  Thus, the preponderance of the evidence of record is against an initial evaluation in excess of the 10 percent evaluation that has been assigned from September 29, 2006 through July 20, 2009.

The Veteran also asserts a rating in excess of 20 percent is warranted for bursitis of the left shoulder from July 21, 2009.  This was the date on which it was first shown that forward elevation was limited.  Under Diagnostic Code 5201, motion of the arm must be limited to 25 degrees from the side in order to assign a rating higher than 20 percent.  It is significant to observe, however, that the October 2009 VA examination shows forward flexion was to 150 degrees.  

The evidence supporting the Veteran's claim for a higher rating consists of his statements regarding the severity of his left shoulder bursitis.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain and stiffness, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected left shoulder bursitis warrants an initial evaluation in excess of 10 percent for the period from September 29, 2006, through July 20, 2009, or that a rating in excess of 20 percent is warranted from July 21, 2009.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his left shoulder disability.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected bursitis of the left shoulder prior to July 21, 2009, or a rating in excess of 20 percent from July 21, 2009.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for left shoulder bursitis.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the Veteran has had pain on motion of the left shoulder.  However, any pain is contemplated in the evaluations that have been assigned.  The Board emphasizes that there is no instability and atrophy has not been shown.

	B.  PTSD 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The April 2007 VA psychiatric examination shows he reported sleep disturbance, poor concentration and forgetfulness.  He related he felt somewhat detached and that he had difficulty getting along with his family and friends.  He described having nightmares two times a week.  He added he had problems with irritability and that he gets mad easily.  The mental status evaluation revealed he appeared to be minimizing his problems.  He could only recall one of three words he was asked to remember.  

When seen in a VA outpatient treatment clinic in February 2008, the Veteran reported he had nightmares and flashbacks.  The Global Assessment of Functioning score was 55.  In March 2009, he reported increased memory impairment.  He was visibly distressed at the mention of his experiences in Iraq.  He had avoidance tendencies.  

On the October 2009 VA psychiatric examination, the Veteran claimed he had no desire to get out of bed and do anything.  He stated he does not like crowds.  He was able to recall only two of three words and he could not complete serial 7's.  He had thoughts and recollections of when he was injured by an IED.  The examiner noted the Veteran found it difficult to be around large groups of people and that he described himself as emotionally numb.  He continued to be easily startled by loud noises and was always on guard.  It was indicated that while the number of his nightmares was reduced, he still had bad dreams about once every two weeks.  

In light of the findings of record, including the fact the Veteran has experienced intrusive thoughts, and nightmares persistently, and demonstrated moderate memory impairment, and social avoidance tendencies, resolving all reasonable doubt in his favor, the Board finds that a 50 percent evaluation is warranted for PTSD.  There is no basis, however for an even higher rating.  The Board observes that the manifestations noted of record have not been shown to be productive of occupational and social impairment comparable to that contemplated for a 70 percent rating.  In this regard, there is no evidence of panic attacks, impaired judgment or mood disturbances.  Although the Veteran reported poor concentration and forgetfulness on VA examination in April 2007, and could recall only one of three words on mental status evaluation, his Global Assessment of Functioning score was 55, reflective of no more than moderate symptoms.  As noted above, his social avoidance tendencies are contemplated in his current 50 percent evaluation assigned herein, effective from September 29, 2006, throughout the rating period on appeal.  Further, on VA examination in October 2009, his nightmares were reported to be reduced.

Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except where noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected left shoulder bursitis or PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.








	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 10 percent for bursitis of the left shoulder, prior to July 21, 2009, is denied.

An initial evaluation in excess of 20 percent for bursitis of the left shoulder, from July 21, 2009, is denied.

An initial evaluation of 50 percent for PTSD is granted, subject to the governing regulation pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


